              Case 1:20-cv-00783-RP Document 29 Filed 05/10/21 Page 1 of 5

                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

                      HOMELAND INSURANCE COMPANY OF NEW YORK,
                                 Plaintiff / Counter Defendant
                                               v.
                      CLINICAL PATHOLOGY LABORATORIES, INC., et al.,
                                Defendants / Counter Plaintiffs,

                                        Case No. 1:20-CV-783-RP

                                 AGREED SCHEDULING ORDER

               Pursuant to Federal Rule of Civil Procedure 16, the following Agreed Scheduling Order is

issued by the Court:
    1.      A report on alternative dispute resolution in compliance with Local Rule CV-88 shall be filed
                         January 29, 2022
           on or before _________________________.

   2.      The parties asserting claims for relief shall submit a written offer of settlement to opposing
                                 July 9, 2021
           parties on or before _________________________, and each opposing party shall respond,
                                     July 23, 2021
           in writing, on or before _________________________. All offers of settlement are to be

           private, not filed. The parties are ordered to retain the written offers of settlement and

           responses so the Court may use them in assessing attorney’s fees and costs at the conclusion

           of the trial.

   3.      Each party shall complete and file the attached “Notice Concerning Reference to United
                                                  June 4, 2021
           States Magistrate Judge” on or before _________________________.

   4.      The parties shall file all motions to amend or supplement pleadings or to join additional
                                  June 18, 2021
           parties on or before _________________________.

   5.      All parties asserting claims for relief shall file their designation of testifying experts and serve

           on all parties, but not file, the materials required by Federal Rule of Civil Procedure
                                    October 22, 2021
           26(a)(2)(B) on or before ________________________. Parties resisting claims for relief

           shall file their designation of testifying experts and serve on all parties, but not file, the
        Case 1:20-cv-00783-RP Document 29 Filed 05/10/21 Page 2 of 5



     materials required by Federal Rule of Civil Procedure 26(a)(2)(B) on or before
     November 12, 2021
     ________________________. All parties shall file all designations of rebuttal experts and

     serve on all parties the material required by Federal Rule of Civil Procedure 26(a)(2)(B) for

     such rebuttal experts, to the extent not already served, 15 days from the receipt of the report

     of the opposing expert.

6.   An objection to the reliability of an expert’s proposed testimony under Federal Rule of

     Evidence 702 shall be made by motion, specifically stating the basis for the objection and

     identifying the objectionable testimony, within 11 days from the receipt of the written report

     of the expert’s proposed testimony, or within 11 days from the completion of the expert’s

     deposition, if a deposition is taken, whichever is later.

7.                                                          January 21, 2022
     The parties shall complete all discovery on or before ________________________.

8.                                                        April 22, 2022
     All dispositive motions shall be filed on or before ________________________ and shall

     be limited to 20 pages. Responses shall be filed and served on all other parties not later than

     14 days after the service of the motion and shall be limited to 20 pages. Any replies shall be

     filed and served on all other parties not later than 7 days after the service of the response

     and shall be limited to 10 pages, but the Court need not wait for the reply before ruling on

     the motion.

9.   The Court will set this case for final pretrial conference at a later time. The final pretrial

     conference shall be attended by at least one of the attorneys who will conduct the trial for

     each of the parties and by any unrepresented parties. The parties should consult Local Rule

     CV-16(e) regarding matters to be filed in advance of the final pretrial conference.




                                                  2
         Case 1:20-cv-00783-RP Document 29 Filed 05/10/21 Page 3 of 5



      The parties shall not complete the following paragraph. It will be completed by the

      Court at the initial pretrial conference to be scheduled by the Court.

10.   This case is set for ______________ trial commencing at 9:00 a.m. on

      ___________________________________________, 20________.

      By filing an agreed motion, the parties may request that this Court extend any deadline set in

      this Order, with the exception of the dispositive motions deadline and the trial date. The

      Court may impose sanctions under Federal Rule of Civil Procedure 16(f) if the parties do not

      make timely submissions under this Order.



      SIGNED on _____________________________________________, 20_______.




                                             __________________________________
                                             ROBERT PITMAN
                                             UNITED STATES DISTRICT JUDGE




                                                3
           Case 1:20-cv-00783-RP Document 29 Filed 05/10/21 Page 4 of 5



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

                  HOMELAND INSURANCE COMPANY OF NEW YORK,
                             Plaintiff / Counter Defendant
                                            v.
                  CLINICAL PATHOLOGY LABORATORIES, INC., et al.,
                            Defendants / Counter Plaintiffs,
                               Case No. 1:20-CV-783-RP


                        NOTICE CONCERNING REFERENCE TO
                         UNITED STATES MAGISTRATE JUDGE

       In accordance with the provisions of 28 U.S.C. § 626(c), Federal Rule of Civil Procedure 73,

and the Local Rules of the United States District Court for the Western District of Texas, the

following party ________________________________________________________________
        ___ consents to having a United States Magistrate Judge preside over the trial in this case.
through counsel _______________________________________________________________
        ___ declines to consent to trial before a United States Magistrate Judge.



                                                       Respectfully submitted,

                                                       __________________________________

                                                       Attorney for:

                                                       __________________________________




                                                  4
            Case 1:20-cv-00783-RP Document 29 Filed 05/10/21 Page 5 of 5




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true copy of this document was served upon

counsel of record for all parties who have made an appearance in this case at the addresses

indicated by CM/ECF electronic notification on this 10th day of May, 2021. I declare under

penalty of perjury that the foregoing is true and correct.



                                                             /s/ Jenna A. Fasone
                                                               Jenna A. Fasone




SMRH:4839-1182-1767.1
